Citation Nr: 1447468	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asbestosis with emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from December 1952 to June 1955 and from December 1956 to February 1966. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. Whereas a Travel Board hearing before a Veterans Law Judge was previously scheduled for August 2014, the Veteran cancelled this proceeding in advance of the designated hearing date. See 38 C.F.R. § 20.704(e)(2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).


FINDINGS OF FACT

1. The Veteran contends that throughout his active service he was exposed to asbestos from having worked in and lodged within buildings constructed with asbestos. Moreover, he alleges that when he was an administrative helper in the military he was temporarily assigned as a maintenance helper and on several occasions he provided mechanical repair of heaters that were made with asbestos.

2. Taking into account the Veteran's lengthy period of active military service, assignment as an administrative helper, and the internet article he submitted indicting that asbestos was used in Air Force building construction and to insulate hot water pipes, his averment of asbestos exposure is accepted as competent and credible.

3. A January 2003 private physician's report from a certified B-reader upon review of a chest x-ray determined that "the above parenchymal changes are consistent with asbestosis provided the subject's exposure history and period of latency are appropriate." There is a prior June 1997 physician's opinion that stated a similar conclusion.

4. In view of the conceded asbestos exposure in the 1950s and 1960s, the Veteran's diagnosed asbestosis is deemed etiologically related to an incident of his service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for asbestosis. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


ORDER

Service connection for asbestosis is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


